PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/944,833
Filing Date: 31 Jul 2020
Appellant(s): Enrollease, Inc.



__________________
Bruce E. Stuckman (Reg. No. 36,693)
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed June 23, 2022.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 8, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that the rejection under 35 U.S.C. paragraph 101 was improper, and appellant argues “…The Applicant respectfully disagrees with this rejection and the reasoning thereof for each of the following reasons..." and lays out specific A though G or seven reasons for disagreeing with the rejection.  
A) With respect to appellant’s argument regarding “…A. The Office’s final rejection fails to comply with the MPEP and must be withdrawn…” and further argues “…Because the Office has failed to meet its burden to adequately rebut the arguments presented by the Applicant in the prior response as required by MPEP 2106.07, it is respectfully submitted that the rejection is improper and must be withdrawn…” However, examiner respectfully disagrees. First of all, the focus of this appeal should be on the rejection itself and not on examiner’s rebuttal of appellant’s arguments. Secondly, appellant did not make any amendments after Non-Final Action sent out on December 24, 2021, and therefore the examiner maintained the rejection and sent out a Final Action on June 8, 2022. Lastly, regarding the “five arguments”, appellant argues “…Without proper guidance as to why the Office “disagrees”, the Applicant is forced to guess as to the true nature of the Office’s disagreement…” However, again, examiner respectfully disagrees. All five arguments were clearly addressed in the rejection given in Non-Final sent out on December 24, 2021 and maintained by Final Action sent out on June 8, 2022. Therefore, regarding the argument “…Because the Office has failed to meet its burden to adequately rebut the arguments presented by the Applicant in the prior response as required by MPEP 2106.07, it is respectfully submitted that the rejection is improper and must be withdrawn…” That, even if true, is of no moment. However, similar arguments were again made on this appeal, and they were addressed below incorporating what was stated in the rejections mentioned above. 
B) With respect to appellant’s argument regarding “…B. The claims do not recite “an abstract idea”…” and further argues “…Both relate to interactive computer-user interfaces; and Both respond to user interaction with the interface by taking automatic action. Due to the reliance on the interactive computer-user interfaces and the strong similarity between the claimed invention of the present application and this patent eligible hypothetical claim presented in 2106.04(a)(1)(iv), the Applicant respectfully submits the claims 1-20 of the present application recite are not directed to an abstract idea for similar reasons…”  However, examiner respectfully disagrees. The core of hypothetical claim presented in 2106.04(a)(1)(iv) was directed towards specific improvements in User Interface. However, core of currently claimed invention is directed towards audit process of partner benefits records (abstract idea) using computer/interface as tool to implement the abstract idea. 
C) With respect to appellant’s argument regarding “…C. The claims do not recite “an abstract idea of mental processes and organizing human activities”, since the claims do not recite certain method of organizing human activity…” and further argues and points out a typo and states “…While fundamental economic practices is a subgrouping “fundamental practices” by itself is not. The Office does not assert, nor are the claims directed to, any fundamental economic practice…Applicant respectfully request that this rejection be withdrawn…”  The examiner respectfully disagrees. First of all, the examiner thanks the appellant for pointing out the typo “fundamental economic practices” Secondly, this typo would not change the basic trust of this rejection. For reference, please see Example 3, page 6 in Frequently Asked Questions (FAQs) on the 2019 PEG (uspto.gov).

    PNG
    media_image2.png
    244
    580
    media_image2.png
    Greyscale

D) With respect to appellant’s argument regarding “…D. The claims are directed to an interactive interface and not directed to a patent-ineligible abstract idea…” and further argues “…The claims of the present application are directed to particular operations of interactive interface and not directed to a patent-ineligible abstract idea as asserted by the Office. The Applicant respectfully request that this rejection be withdrawn…” However, examiner respectfully disagrees. First of all, the claims are not directed to an interactive interface. Instead, as mentioned in the rejection, the claims are directed to abstract idea and computer/interactive interface is merely used as tool to perform the abstract idea. 
E) With respect to appellant’s argument regarding “…E. The claims do not recite a mental process because they contain limitations that cannot practically be performed in the human mind…” and further argues “…The claims of the present application do not recite mental process because they contain limitations that cannot practically be performed in the human mind…” However, examiner respectfully disagrees. The claim does recite limitations that can be performed mentally. For example, “comparing the partner benefits records to system benefits records”. Appellant’s argument is not persuasive. 
F) With respect to appellant’s argument regarding “…F. The claims are not directed to a judicial exception because the amended claims specifically recite a Practical Application…” and further argues “…Because the claims of the present application are directed to improvements to a computer, other technology or technical field, these claims specifically recite a practical application…” However, examiner respectfully disagrees. First of all, court cases cited and the supporting arguments were not persuasive since the fact patterns of these cases were not similar to the current case. Secondly, the claims were never amended. Lastly, present application was NOT directed to any improvement to computer or other technology or technical field. As mentioned in the rejection, the claims merely used generic computer components as tool to implement the abstract idea, and therefore it failed to integrate the claims into practical application.
G) With respect to appellant’s argument regarding “…G. The claims provide an inventive concept in applying Step 2B because the claims include additional elements that are not well-understood, routine or conventional…” and further argues “…The applicant submits that these additional elements of the claims are not well-understood, routine, or conventional…” However, examiner respectfully disagrees. The claims did not provide any inventive concept because the claims did not include additional elements that are sufficient to amount to significantly more than the judicial exception. As mentioned in the rejection, merely using the computer technology as tool to perform abstract idea cannot provide an inventive concept. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDWARD CHANG/
Primary Examiner, Art Unit 3696
Conferees:
Joseph W. King (acting SPE AU 3696)
/JOSEPH W. KING/Primary Examiner, Art Unit 3696    

/Vincent Millin/ 
Appeal Practice Specialist                                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.